Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Abe et al (US PG Pub No 2002/0086772) teaches performing a brake hold when the car stalls on a hill. 
In other words Abe teaches A method for controlling a start of a vehicle, the method comprising: determining, by a controller, whether revolutions per minute (RPM) of an engine of the vehicle is within a reference range upon determining that the start of the vehicle is requested; 
determining, by the controller, whether state data for controlling the vehicle satisfies a control condition for controlling the start of the vehicle upon determining that the revolutions per minute (RPM) of the engine is within the reference range;
however the prior art of record fails to show or adequately teach
 determining, by the controller, whether a position value of an accelerator pedal of the vehicle is less than or equal to a first reference position value upon determining that the state data satisfies the control condition; 
determining, by the controller, whether a speed of the vehicle is greater than or equal to a reference speed upon determining that the position value of the accelerator pedal is less than or equal to the first reference position value; and 
controlling, by the controller, a brake device of the vehicle upon determining that the speed of the vehicle is greater than or equal to the reference speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747